Citation Nr: 1235440	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO. 10-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1974.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this case in March 2012 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated in 2010 and 2011, associated with the Virtual VA eFolder after the Board's remand. The RO did not address these records in the May 2012 Supplemental Statement of the Case (SSOC). However, these records reflect treatment for non-hearing loss related symptoms and are therefore not pertinent to the issue on appeal. See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2011). See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDING OF FACT

At worst, the Veteran has Level II hearing loss in the both the right and left ear. 


CONCLUSION OF LAW

The criteria are not met for an initial compensable disability rating for a bilateral hearing loss disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

With regard to the initial rating issue on appeal, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2008, December 2009, and March 2012. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his service connection and subsequent increased initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


The September 2008 and December 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The initial rating issue arises from disagreement with the initial evaluation following the grant of service connection for the bilateral hearing loss disability in a September 2009 rating decision. Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. A statement of the case (SOC) or SSOC can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in December 2009 and March 2012, the RO readjudicated the initial rating issue in the latter SOC and SSOCs. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured service treatment records (STRs), Social Security Administration (SSA) disability records, VA examinations, private medical evidence, and VA treatment records. The Veteran has submitted personal statements and private medical evidence. 

The Veteran was also afforded October 2008, February 2009, and May 2012 VA audiology examinations to rate the current severity of his bilateral hearing loss disability. The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. Here, the May 2012 VA audiology examination is very recent. Furthermore, the VA audiology examinations of record are fully adequate. When considered together, the VA audiology examinations addressed the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). There is no probative suggestion that the evidence is not sufficient to evaluate the appeal. There is no reasonable basis for any further VA audiology examinations. 

The RO/AMC substantially complied with the Board's March 2012 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remand, the RO/AMC secured additional VA treatment records, contacted a private audiologist for further clarification of a February 2009 audiogram, and secured a VA audiology examination to determine the current severity of the Veteran's bilateral hearing loss. In summary, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

Although the February 2009 private (i.e., non-VA) clinician failed to respond to the RO/AMC with clarification of the audiogram in question, the RO/AMC met VA's duty to assist by sending the clinician an April 2012 letter requesting clarification of certain evidence. In this case, the RO/AMC has made reasonable efforts to obtain clarification of the February 2009 private audiogram. 38 C.F.R. § 3.159(c). In addition, although the RO/AMC secured another copy of an August 2009 VA audiology consult, there is no indication that the exact VA puretone threshold readings were recorded, and there is no further basis for securing these records. 

Overall, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Analysis - Initial Compensable Rating for Bilateral Hearing Loss

In the September 2009 rating decision on appeal, the RO granted service connection for bilateral hearing loss. The service-connected bilateral hearing loss is rated under Diagnostic Code 6100. 38 C.F.R. § 4.85. The RO assigned an initial 0 percent disability rating, effective on August 21, 2008 - the date the Veteran's original service connection claim for bilateral hearing loss was received. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for bilateral hearing loss, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (August 21, 2008) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his bilateral hearing loss disability has been more severe than at others. Id. 

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing. The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran complains that his bilateral hearing loss is getting worse. He describes increased difficulty in understanding and hearing people speak during conversations. He alleges that he misunderstands people at times and asserts that he also has difficulty hearing the television. He recently was provided with hearing aids by VA. No significant effects on work were found. The Veteran has been retired since 2007, for reasons other than his hearing loss. See October 2009 Notice of Disagreement (NOD); October 2008, February 2009, and May 2012 VA audiology examinations. 

In connection with his initial service connection claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in October 2008. At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
50
60
60
LEFT

20
55
60
60

Average pure tone decibel loss was 48 in the right ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear. Average pure tone decibel loss was 49 in the left ear. Speech audiometry revealed speech recognition ability of 94 percent in the left ear. 

In this case, applying the results from the October 2008 VA examination to Table VI yields a Roman numeral value of I for both the right and left ears. Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (0 percent disabling) at that time. 38 C.F.R. § 4.7.  

The Veteran was afforded another VA audiology examination in February 2009. 
At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
50
60
55
LEFT

20
55
55
60

Average pure tone decibel loss was 46 in the right ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear. Average pure tone decibel loss was 48 in the left ear. Speech audiometry revealed speech recognition ability of 94 percent in the left ear. 

In this case, applying the results from the February 2009 VA examination to Table VI yields a Roman numeral value of I for both the right and left ears. Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (0 percent disabling) at that time. 38 C.F.R. § 4.7.  

The Veteran was afforded another VA audiology examination in May 2012. 
At that time, puretone thresholds, in decibels, were as follows:







HERTZ 




1000
2000
3000
4000
RIGHT

5
55
55
55
LEFT

20
50
55
60

Average pure tone decibel loss was 43 in the right ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear. Average pure tone decibel loss was 46 in the left ear. Speech audiometry revealed speech recognition ability of 94 percent in the left ear. 

Applying the results from the May 2012 VA examination to Table VI yields a Roman numeral value of I for both the right and left ears. Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (0 percent disabling) at that time. 38 C.F.R. § 4.7.  

The Veteran underwent a private audiology examination in March 2007. 
At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

15
50
50
60
LEFT

10
55
55
55

Average pure tone decibel loss was 44 in the right ear. Average pure tone decibel loss was 44 in the left ear. It does not appear that any speech discrimination test was conducted by the private audiologist in March 2007. See 38 C.F.R. § 4.85(c).   

Applying the results from the private audiology examination in March 2007 to Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average), yields a Roman numeral value of II for both the right and left ears. Applying these values to Table VII, the Board still finds that the Veteran's hearing loss is evaluated as noncompensable (0 percent disabling) at that time. 38 C.F.R. § 4.7.  

In October 2008, the Veteran also submitted the results of various work-related audiograms conducted by his employer in the 1980s, 1990s, and early 2000s. It does not appear that any speech discrimination tests were conducted during these audiograms; rather only puretone threshold testing was conducted. In any event, the results of these tests only demonstrate a noncompensable (0 percent) rating.   

Finally, the results of a February 2009 private audiogram were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies. See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation). In addition, it was unclear whether speech discrimination testing was conducted using the Maryland CNC test. See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test). Also, it was unclear whether puretone thresholds readings were conducted at the 3,000 Hertz frequency. 

As noted, in its March 2012 remand, the Board sought further clarification from the private clinician of these discrepancies. Although the private clinician submitted additional medical evidence, he failed to clarify the discrepancies as requested. Thus, since this private audiogram is inadequate for VA rating purposes, the Board will not interpret its results in the present decision. 

Consequently, the preponderance of the evidence is against a higher initial compensable disability rating for the Veteran's bilateral hearing loss. 38 C.F.R. § 4.3. Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears. 

Fenderson Consideration

It is not necessary to "stage" the Veteran's bilateral hearing loss rating, as his symptoms have been consistent at the 0 percent level throughout the appeal. Fenderson, 12 Vet. App. at 126.  

Extra-Schedular Consideration

As discussed, the Veteran alleges that his bilateral hearing loss is worsening. He recently was provided with hearing aids by VA. No significant effects on his occupation were found. The Veteran has been retired since 2007, for reasons other than his hearing loss. See October 2009 NOD; October 2008, February 2009, and May 2012 VA audiology examinations. 

Therefore, initially, some of the manifestations of his service-connected hearing loss disability are not fully addressed by the rating criteria. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). In other words, the schedular evaluation does not contemplate certain aspects of the claimant's hearing loss symptomatology. 

However, the Board finds that the service-connected disability picture does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings. See 38 C.F.R. § 3.321(b)(1). 
Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Veteran is currently 64 years of age. The February 2009 VA audiology examiner noted that his hearing loss condition did not have any significant effects on work. The Veteran retired in 2007. He is receiving SSA disability compensation for psychiatric problems and a chronic brain syndrome, but his SSA records fail to mention any work impairment due to hearing loss. See also October 2008 VA general medical examination. There is no specific indication he missed any time from work due to his hearing loss disability. Therefore, the Veteran's hearing disability cannot rise to the level of "marked interference with employment" to render impractical the application of the regular rating standards. See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected bilateral hearing loss disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule. 38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96. There is no allegation or evidence of inpatient treatment for bilateral hearing loss. 

Therefore, an extraschedular referral is not warranted for the service-connected bilateral hearing loss. See 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


